Order filed, November 28, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00790-CR
                                    ____________

                      JASON ALEXANDER SMITH, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                       Trial Court Cause No. 06-DCR-044730A


                                          ORDER

       The reporter’s record in this case was due November 22, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Elizabeth Wittu, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM